849 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul MONCURE, Plaintiff-Appellant,v.Dale FOLTZ, Jone Does, Employees--State Prison of SouthernMichigan, Jone Does, Corrections Officers--StatePrison of Southern Michigan, Defendants-Appellees.
No. 87-2203.
United States Court of Appeals, Sixth Circuit.
June 10, 1988.

Before BOYCE F. MARTIN, Jr., MILBURN and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Paul Moncure has brought a prisoner civil rights claim under 42 U.S.C. Sec. 1983 against the authorities at the Michigan State Prison at Jackson, Michigan.  He claims that he was denied due process in conjunction with a 1987 "lockdown" of his housing.  Apparently the action was taken as a result of an emergency situation which had previously resulted in the death of a prison guard.


3
We have examined the record in this case and find that he has failed to establish any discriminatory conduct or any denial of his due process rights in this action.


4
The judgment of the district court is affirmed.